DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, with respect to the rejection(s) of claim(s) 1, 3 and 4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. None of the cited references disclose compensating for the fuel injection delay via a fuel controller included in the controller. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US Patent Application Publication 2002/0139359) in view of Iida (US Patent Number 6,302,091).
Regarding claim 1, West discloses an engine control method, comprising: 
injecting (via fuel injection means 20) a fuel to an engine (2) via a controller (14) responsive to a fuel injection delay [0022] produced via a calculation including a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle [0003] [0025-0028] [0068-0069], the fuel injection delay beginning at a time when the fuel is injected to a cylinder and ending when byproducts of the fuel are sensed via an oxygen sensor (6) [0022-0023].
	West does not disclose compensating for the fuel injection delay via a fuel controller included in the controller. 
	Iida discloses compensating for a fuel injection delay via a fuel controller incorporated as executable instructions stored in non-transitory memory of a controller (26) that injects fuel to an engine (11) (Col. 3, lines 19-24) (Col. 3, lines 46-53). 
	Iida teaches that the fuel injection delay lessens the accuracy of the feedback control, particularly when the fuel injection amount changes rapidly due to changes in engine operating conditions (Col. 1, lines 46-54). By compensating for the fuel injection delay using the controller that controls fuel injection, the air-fuel ratio is changed responsively within a short period of time and the delay is minimized to an acceptable amount (Col. 2, lines 22-26) (Col. 5, lines 50-63). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compensate for the fuel injection delay disclosed by West by including a fuel controller in the controller. Iida teaches that a fuel controller in the controller can be used to compensate for the fuel injection delay during rapidly transient conditions so that the air-fuel ratio is changed responsively within a short period of time and the delay is minimized to an acceptable amount. 
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messih (US Patent Number 5,551,410) in view of Iida (US Patent Number 6,302,091).
Regarding claim 1, Messih discloses an engine control method, comprising: 
injecting a fuel to an engine (100) via a controller (10) responsive to a fuel injection delay (Col. 3, lines 20-28) (Col. 3, lines 45-47) (Col. 4, lines 1-38) produced via a calculation including a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle (Col. 4, lines 31-38), the fuel injection delay beginning at a time when the fuel is injected to a cylinder (110) and ending when byproducts of the fuel are sensed via an oxygen sensor (119) (Col. 4, lines 31-38) (Col. 4, lines 53-56). 
Messih does not disclose compensating for the fuel injection delay via a fuel controller included in the controller. 
	Iida discloses compensating for a fuel injection delay via a fuel controller incorporated as executable instructions stored in non-transitory memory of a controller (26) that injects fuel to an engine (11) (Col. 3, lines 19-24) (Col. 3, lines 46-53). 
	Iida teaches that the fuel injection delay lessens the accuracy of the feedback control, particularly when the fuel injection amount changes rapidly due to changes in engine operating conditions (Col. 1, lines 46-54). By compensating for the fuel injection delay using the controller that controls fuel injection, the air-fuel ratio is changed responsively within a short period of time and the delay is minimized to an acceptable amount (Col. 2, lines 22-26) (Col. 5, lines 50-63). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compensate for the fuel injection delay disclosed by Messih by including a fuel controller in the controller. Iida teaches that a fuel controller in the controller can be used to compensate for the fuel injection delay during rapidly transient conditions so that the air-fuel ratio is changed responsively within a short period of time and the delay is minimized to an acceptable amount. 
Regarding claim 3, Messih further discloses where estimating the fuel injection delay also includes adding a base fuel injection delay to an extra delay time (Col. 5, lines 10-42). 
Regarding claim 4, Messih further discloses the method further comprising operating with all engine cylinders of the combusting air and fuel, and where the calculation is when all engine cylinders of the engine are combusting air and fuel, and where the base fuel injection delay is based on when all engine cylinders of the engine are combusting air and fuel (Col. 4, lines 39-56). 


Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747